STEEGE, J.,
—Donald L. Moody, plaintiff herein, initiated this divorce proceeding by filing his complaint on June 6, 1985. On July 3, 1985, in response to a request for counseling *114filed by Joan P. Moody defendant herein, this court ordered “that the parties to this divorce action are required to attend at least three counseling sessions before a qualified professional,” in accordance with section 202(b) of the Divorce Code, 23 P.S. § 202(b). Joan has now filed a petition alleging that Donald has failed to comply with the terms of the order of July 3, 1985; she requests that a rule be issued upon Donald to show cause why he should not be made to comply with the order and why all proceedings in the case should not be stayed until he does.
Section 202(b) directs the court to “require up to a maximum of three counseling sessions within the 90 days following the filing of the complaint where either of the parties requests it.” (emphasis added). While it is clear that Donald has resisted compliance with the counseling order (his unilateral counseling sessions with a social worker near his home in Warren, Ohio do not impress us), it is equally clear that no counseling sessions were arranged within the 90-day period set forth in the statute. .
Most clear of all is that requiring counseling now would be to no purpose. The legislative policy behind section 202(b) is to provide a mechanism to compel counseling within the first three months after the filing of the complaint- when, in some cases, reconciliation might be possible. That is not now the situation here.1
The petition is denied. The order of July 3, 1985, is vacated.

. We point out that section 202 provides no sanctions for the failure to attend counseling sessions directed by the court and arranged by the party seeking them. Section 202(f) provides, in full, that “[w].here the court requires counseling, a report shall be made by the qualified professional stating that the parties did or did not attend.”